On April 2,1997, it was ordered, adjudged and decreed, that the suspended portion of defendant’s sentence is revoked, with no credit for street time. Defendant is sentenced to the Montana State Prison, said sentence to run consecutive with any other sentences defendant is currently serving. Defendant is subject to conditions if released into any community as stated in the April 2, 1997 judgment. Further, the Court recommends that this defendant be screened for a Pre-Release Program and if not accepted for Pre-Release, that this defendant be required to secure a residence and then be considered for ISP. If the defendant returns to Cascade County or any community close to Cascade County, the Court recommends that defendant be considered for placement in the Crossroads Counseling City-County Recidivism Reduction Program.
On October 16, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
*113DATED this 10th day of November, 1997.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition for review of sentence shall be dismissed.
Done in open Court this 16th day of October, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard Phillips